Citation Nr: 0009168	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  97-32 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to an increased evaluation for a service-
connected low back disability, currently rated as 10 percent 
disabling.

4.  Entitlement to a total rating for compensation purposes 
based on unemployability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1959 to May 1963, 
from July 1963 to July 1969, and from March 1972 to January 
1986.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1997 rating decision which determined that the 
veteran had not submitted evidence of well-grounded claims of 
service connection for histoplasmosis chorioretinitis of both 
eyes with subretinal neovascular membrane of the left macula, 
prostate cancer, and tinnitus; denied an increased rating for 
disc degeneration of the L4 and L5 vertebrae (rated 
10 percent), and denied a total rating for compensation 
purposes based on unemployability.  At a hearing in December 
1997, the veteran withdrew his appeal of the issue of service 
connection for tinnitus.  Thus, this matter is not for 
appellate consideration.  38 C.F.R. § 20.204 (1999).



FINDINGS OF FACT

1.  The veteran has not submitted competent (medical) 
evidence linking his histoplasmosis chorioretinitis of both 
eyes with subretinal neovascular membrane of the left macula, 
first found many years after service, to an incident of 
service, including exposure to oils, chemicals, and aviation 
fuels, or to a service-connected disability.

2.  The veteran has not submitted competent (medical) 
evidence linking his prostate cancer, first found many years 
after service, to an incident of service, including exposure 
to oils, chemicals, and aviation fuels, or to a service-
connected disability.

3.  The veteran's service-connected low back disorder is 
manifested primarily by slight limitation of motion, muscles 
spasms, and X-ray findings of spondylosis and narrowing of L4 
and L5 vertebrae and L5-S1 vertebral interspace that produce 
moderate functional impairment; listing of the whole spine to 
the opposite side, limitation of motion, neurological 
deficits or other symptoms that produce more than moderate 
functional impairment are not shown.


CONCLUSIONS OF LAW

1.  The claims of service connection for an eye disability 
and prostate cancer are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for a 20 percent evaluation for degenerative 
disc disease of the L4 and L5 vertebrae and the L5-S1 
interspace have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.71a, Code 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") has further defined a well-
grounded claim as a plausible claim, one which is meritorious 
on its own or capable of substantiation. Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  It has also held that where a 
determinative issue involves a medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993). 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

With regard to the claim of service connection for an eye 
disability, the service medical records show that the veteran 
was seen in September 1965 for a piece of metal in his left 
eye.  No abnormalities were found.  A report of treatment in 
September 1978 indicates that he had complaints of burning 
and itching of the eyes and occasional blurring of vision.  
The assessment was that of conjunctivitis.  The report of his 
annual medical examination in February 1985 shows the 
presence of distant vision of 20/20, and it was noted that he 
wore glasses.  The report of his examination for transfer to 
the Fleet Reserve in October 1985 shows distant vision of 
20/20, and an eye disability was not shown.

The post-service medical records do not show the presence of 
an eye disability until the 1990's.  A report of the 
veteran's VA eye examination in April 1997 shows a history of 
visual loss in the left eye since January 1996.  The 
impressions were those of presumed histoplasmosis 
chorioretinitis of both eyes, subretinal neovascular membrane 
of the left eye due to the first condition, markedly reduced 
visual acuity in the left eye secondary to the second 
condition, and presbyopia and refractive error of the eyes.  
Presbyopia or a development defect of the eyes and refractive 
error of the eyes are not disabilities for VA compensation 
purposes.  38 C.F.R. § 3.303(c).  The medical evidence does 
not link the veteran's other eye disabilities to an incident 
of service, including exposure to chemicals or hazardous 
materials, or to a service-connected disability.  A claim is 
not well grounded where there is no medical evidence showing 
a nexus between a current disability and service.  Caluza v. 
Brown, 7 Vet. App. 498.


With regard to the claim of service connection for prostate 
cancer, the service medical records reveal that the veteran 
underwent a urological consultation in July 1982 for 
evaluation of a nodule on either the rectal mucosa or the 
prostate capsule.  An examination, which included an X-ray 
study, showed a pelvic phlebolith.  A summary of a 
hospitalization in September 1985 shows treatment for acute 
bacterial prostatitis.  The service medical records and the 
report of his medical examination for transfer to the Fleet 
Reserve in October 1985 do not show the presence of prostate 
cancer.  The October 1985 medical report notes that the 
veteran's acute bacterial prostatitis had resolved as well as 
the presence of a nodule off the right pole of the prostate.

The post-service medical records do not show the presence of 
prostate cancer until 1995.  These records do not link the 
prostate cancer to an incident of service, including exposure 
to hazardous materials, or to a service-connected disability.  
A claim is not well grounded where there is no medical 
evidence showing a nexus between a current disability and 
service.  Caluza v. Brown, 7 Vet. App. 498.

Statements and testimony from the veteran are to the effect 
that his eye disabilities are due to a virus infection while 
serving in Italy or exposure to oils, chemicals and aviation 
fuels while working on flight decks in service; and that his 
prostate cancer is due to prostate problems in service or 
exposure to oils, chemicals and aviation fuels while working 
on flight decks in service, but this lay evidence is 
insufficient to support a claim of service connection of 
disabilities based on medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In this case, there is no competent (medical) evidence 
linking the veteran's histoplasmosis chorioretinitis of both 
eyes with subretinal neovascular membrane of the left macula 
and prostate cancer, first shown long after service, to an 
incident of service or to a service-connected disability.  
Hence, the claims of service connection for an eye disability 
and prostate cancer are not plausible, and the claims are 
denied as not well grounded.

II.  Increased Evaluation 

Service medical records show that the veteran had low back 
problems.  An October 1986 RO rating decision granted service 
connection for disc degeneration of L4 and L5 and assigned a 
10 percent evaluation for this condition, effective from 
February 1986.  This rating has remained unchanged since 
then.

The veteran underwent a VA medical examination in April 1997.  
He complained of back pain and reported taking muscle 
relaxers and Tylenol for his back problems.  There were 
spasms bilaterally at L4 and L5.  Range of motion of the 
lumbosacral spine was forward flexion to 90 degrees, 
extension backwards to 35 degrees, left lateral flexion to 40 
degrees, right lateral flexion to 20 degrees, left lateral 
rotation to 35 degrees, and right lateral rotation to 20 
degrees.  There was no evidence of pain on examination and no 
neurological deficits were found.  X-ray of the lumbosacral 
spine reportedly revealed spondylosis and narrowing of L4-L5 
and L5-S1, suggestive of degenerative disc disease.

The veteran testified at a hearing in December 1997.  His 
testimony was to the effect that he had low back pain that 
produced functional impairment and that he treated this 
condition with over the counter medication and heat pads.

A report from Nicholas T. Kipreos, M.D., dated in November 
1999, notes that the veteran had chronic back pain.  Dr. 
Kipreos reported that the veteran had been in an automobile 
accident in the summer of 1997, that he had sustained a 
compression fracture of the spine, and that he began treating 
the veteran in 1998.  It was noted that the veteran had made 
some improvement with physical therapy, but that he still had 
some back pain and was not as fully functional as prior to 
the injury.

The veteran's claim for an increased evaluation for the low 
back disability is well grounded, meaning it is plausible.  
The Board finds that all relevant evidence has been obtained 
with regard to the claim and that no further assistance to 
the veteran is required to comply with VA's duty to assist 
him.  38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of  motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome which is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 
10 percent evaluation requires characteristic pain on motion.  
A 20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.

The evidence indicates that the veteran has a low back 
condition involving the lumbosacral spine.  Although service 
connection was initially granted for degenerative disc 
disease of the L4 and L5 vertebrae, the Board concedes 
service connection for the involvement of the L5-S1 
interspace as demonstrated on VA X-ray in 1997.  The report 
of the veteran's VA medical examination in April 1997 
indicates that the veteran's low back condition is manifested 
primarily by muscle spasms and slight limitation of motion 
that support a 20 percent rating for the low back disorder 
under diagnostic code 5293 or 5295.  The report of this 
examination does not indicate the presence of low back pain, 
limitation of motion, neurological deficits, listing of the 
whole spine to the opposite side or other symptoms to support 
a rating in excess of 20 percent for the low back disorder 
under the above noted diagnostic codes.

The testimony of the veteran indicates that he has low back 
pain, but objective evidence of this was not found at his VA 
medical examination in April 1997.  The report from Dr. 
Kipreos dated in November 1999 indicates that the veteran now 
has chronic back pain, but this physician attributes this 
condition to a superimposed compression fracture of the spine 
or a non-service-connected disability from an automobile 
accident sustained in the summer of 1997.  The effects of a 
non-service-connected disability may not be considered in the 
evaluation of the service-connected low back disorder.  
38 C.F.R. § 4.14 (1999).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that, in evaluating a service-connected disability, the Board 
must consider functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  Here, the only reported back pain found is 
attributed to a superimposed non-service-connected back 
condition.  It appears that muscle spasms, slight limitation 
of motion of the lumbosacral spine, and X-ray findings of 
degenerative disc disease of the lumbosacral spine that are 
the most prominent features of the service-connected low back 
disability, and that these are best evaluated as 20 percent 
disabling under Diagnostic Code 5293.

After consideration of all the evidence, the Board finds that 
it supports the assignment of an increased evaluation of 
20 percent for degenerative disc disease of the L4 and L5 
vertebrae, and the L5-S1 vertebral body.  The preponderance 
of the evidence, however, is against the claim for a rating 
higher than 20 percent for the low back condition.  


ORDER

The claims for service connection for an eye disability and 
prostate cancer are denied as not well grounded.

An increased evaluation of 20 percent for degenerative disc 
disease of the L4 and L5 vertebrae and L5-S1 intervertebral 
body is granted, subject to the regulations applicable to the 
payment of monetary benefits.

REMAND

In light of the Board's decision hereinabove, the RO must 
reevaluate the veteran's TDIU claim.  Further, the Board 
notes that the examinations currently of record do not 
adequately address the issue of whether the veteran is 
unemployable due to service-connected disabilities.  As such, 
the veteran should be provided a new examination.  

For the foregoing reasons, the Board finds that additional 
development is required, and the claim is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any of his service-connected 
disabilities, particularly any who have 
indicated that he was unable to work 
because of these disabilities.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured. 

2.  The veteran should be scheduled for a 
VA examination to determine whether his 
service-connected disabilities preclude 
him from obtaining and maintaining 
employment.  All indicated tests must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  Based on 
his/her review of the case, the examiner 
should provide an opinion the service-
connected disabilities alone prevent the 
veteran from securing and following 
substantially gainful employment.  
Complete rationale for the opinions 
expressed should be provided.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should again review the TDIU issue.  If 
the benefit sought on appeal is not 
granted, he should be issued a 
Supplemental Statement of the Case, to 
include the new regulatory criteria, and 
be afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

